Cite as 2014 Ark. 438

                  SUPREME COURT OF ARKANSAS
                                        No.   CR-14-670

VINCENT COOPER                                     Opinion Delivered October   23, 2014
                               APPELLANT
                                                   PRO SE MOTION FOR EXTENSION
V.                                                 OF TIME TO FILE BRIEF
                                                   [MILLER COUNTY CIRCUIT COURT,
                                                   NOS. 46CR-96-516, 46CR-98-358]
STATE OF ARKANSAS
                                 APPELLEE          HONORABLE KIRK JOHNSON,
                                                   JUDGE

                                                   APPEAL DISMISSED; MOTION
                                                   MOOT.


                                        PER CURIAM


       In 1999, amended judgment-and-commitment orders were entered in the Miller County

Circuit Court reflecting that appellant Vincent Cooper had entered negotiated pleas of guilty to

violating Arkansas’s Hot Check law in Case No. 46CR-96-516 and theft of property in Case No.

46CR-98-358. For each conviction, appellant was sentenced to 120 months’ imprisonment with

imposition of 84 months suspended. The sentences were ordered to be served consecutively.

In 2005, an amended judgment-and-commitment order was entered in the Miller County Circuit

Court reflecting that appellant had been found guilty by a jury of aggravated robbery and

attempted robbery in Case No. 46CR-02-119, and he was sentenced to an aggregate term of 360

months’ imprisonment. The Arkansas Court of Appeals affirmed. Cooper v. State, CR-05-818

(Ark. App. Mar. 1, 2006) (unpublished) (original docket no. CACR 05-818).1 The mandate

       1
        Appellant was originally convicted in 2003, and the Arkansas Court of Appeals reversed
the judgment and remanded the matter for retrial on evidentiary grounds. Cooper v. State, CR-03-
542 (Ark. App. Apr. 14, 2004) (unpublished) (original docket no. CACR 03-542).
                                      Cite as 2014 Ark. 438

issued on May 4, 2006.

       In 2014, appellant filed in the circuit court in Case Nos. 46CR-96-516 and 46CR-98-358

a pleading entitled “Motion for Credit for Time Spent in Custody.” In the motion, appellant

contended that, after his release from incarceration in Case Nos. 46CR-96-516 and 46CR-98-

358, he was arrested for charges filed in Case No. 46CR-02-119, resulting in the revocation of

the suspended imposition of his sentences in the earlier cases.2 In his prayer for relief, appellant

requested that a nunc pro tunc order be entered reflecting 472 days’ jail-time credit on the

sentence imposed in Case No. 46CR-02-119. In its order denying relief, the circuit court treated

appellant’s motion as a request for modification of a sentence imposed in an illegal manner and

denied the motion as untimely. Appellant timely lodged an appeal from the order in this court

and now seeks by pro se motion an extension of time to file the appellant’s brief-in-chief.

       Because it is clear from the record that appellant could not prevail on appeal, we dismiss

the appeal, and the motion for extension of time is moot. An appeal of the denial of

postconviction relief will not be allowed to proceed where it is clear that the appellant could not

prevail. Holliday v. State, 2013 Ark. 47 (per curiam); Bates v. State, 2012 Ark. 394 (per curiam);

Martin v. State, 2012 Ark. 312 (per curiam).

       A request for jail-time credit is a request for modification of a sentence imposed in an

illegal manner and, as such, must be raised in a proceeding pursuant to Arkansas Rule of



       2
        Appellant did not append to his motion copies of the sentencing orders entered on the
revocation of the suspended sentences in Case Nos. 46CR-96-516 and 46CR-98-358. Public
records of the Arkansas Department of Correction, however, confirm that, on January 23, 2003,
appellant was sentenced to 48 months’ imprisonment in each case. This court’s docket reflects
that no appeal was taken from those judgments.

                                                 2
                                      Cite as 2014 Ark. 438

Criminal Procedure 37.1. Pineda v. Norris, 2009 Ark. 471 (per curiam) (citing Cooley v. State, 322
Ark. 348, 909 S.W.2d 312 (1995)). A claim that a sentence was illegally imposed must be raised

in a petition filed in the circuit court within ninety days of the date of entry of judgment if the

conviction was obtained on a plea of guilty or if the petitioner was found guilty at trial and did

not appeal the judgment of conviction. Ark. R. Crim. P. 37.2(c)(i); see also Reed v. State, 317 Ark.
286, 878 S.W.2d 378 (1994) (holding that Rule 37.2 superseded the time limits imposed in Ark.

Code Ann. § 16-90-111 for correction or reduction of a sentence). The time limits set out in

Rule 37.2 are jurisdictional in nature, and the circuit court may not grant relief on an untimely

petition for postconviction relief. Holloway v. State, 2010 Ark. 42 (per curiam). Here, appellant’s

motion was not timely filed within ninety days after the judgments in Case Nos. 46CR-96-516

and 46CR-98-358 had been entered of record. Appellant did not file his motion until

approximately 15 years after entry of the judgments of conviction and 11 years after entry of the

orders on revocation of his suspended sentences.3 When the lower court lacks jurisdiction, the

appellate court also lacks jurisdiction. Winnett v. State, 2012 Ark. 404 (per curiam).

       Appeal dismissed; motion moot.

       Vincent Cooper, pro se appellant.
       No response.

       3
         While appellant filed the underlying motion in Case Nos. 46CR-96-516 and 46CR-98-
358, it is not entirely clear from the substance of the motion whether appellant requested that
jail-time credit be applied to the sentences imposed on revocation of his suspended sentences
in Case Nos. 46CR-96-516 and 46CR-98-358 or to the sentence imposed in Case No. 46CR-02-
119. In any event, the motion was not filed in Case No. 46CR-02-119, and, even if filed in the
latter case, the motion was untimely as to that sentence as well. See Ark. R. Crim. P. 37.2(c)(ii)
(“If an appeal was taken of the judgment of conviction, a petition claiming relief under this rule
must be filed in the circuit court within sixty (60) days of the date the mandate is issued by the
appellate court.”).

                                                 3